United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-1574
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Clifford Keith Hobbs

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: January 7, 2014
                               Filed: January 10, 2014
                                    [Unpublished]
                                   ____________

Before WOLLMAN, BYE, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Clifford Hobbs appeals the district court’s1 judgment entered after a jury found
him guilty of attempting to persuade or coerce a minor to engage in sexual activity,
in violation of 18 U.S.C. § 2422(b). We affirm.


      1
        The Honorable Audrey G. Fleissig, United States District Judge for the Eastern
District of Missouri.
      First, we reject Hobbs’s arguments that the district court lacked personal and
subject-matter jurisdiction. The district court had jurisdiction over violations of
federal law, see 18 U.S.C. § 3231; United States v. Hays, 574 F.3d 460, 471-72 (8th
Cir. 2009), and section 2422(b) was validly enacted under the Commerce Clause,
see United States v. Slaughter, 708 F.3d 1208, 1211 n.1 (11th Cir. 2013). Further, the
court had personal jurisdiction over Hobbs because he was charged with violating
federal law. See United States v. Marks, 530 F.3d 799, 810-11 (9th Cir. 2008).
Second, we reject Hobbs’s argument that the district court should have granted his
motion for acquittal, as the government presented proof sufficient to satisfy each
element of the offense, see United States v. Young, 613 F.3d 735, 742 (8th Cir. 2010)
(elements of § 2422(b) offense), and it was unnecessary for an injured party to file a
complaint against Hobbs in order to prosecute him for the offense.

       We also reject Hobbs’s remaining arguments. In particular, we agree with the
district court that the search of Hobbs’s car was valid because police had reasonable
cause to believe the vehicle contained evidence of the offense of arrest, see United
States v. Webster, 625 F.3d 439, 444-45 (8th Cir. 2010); Hobbs did not raise in the
district court a timely challenge to the warrant that authorized the search of his cell
phone, see United States v. Salgado-Campos, 442 F.3d 684, 686 (8th Cir. 2006); and
there was no error in the grand jury returning a superseding indictment while Hobbs’s
interlocutory appeal was pending, as that appeal was from a nonappealable order, see
United States v. Cannon, 715 F.2d 1228, 1231 (7th Cir. 1983). We find that the
district court did not abuse its discretion in denying Hobbs’s request for grand jury
materials, see United States v. McDougal, 559 F.3d 840-41 (8th Cir. 2009), or in
denying his recusal motion, see United States v. Ruff, 472 F.3d 1044, 1046 (8th Cir.
2007). Hobbs’s challenges to state court proceedings are not properly before this
court.




                                         -2-
       Accordingly, the judgment is affirmed. We deny Hobbs’s appellate petition for
release, as well as his motions to supplement the record and for an expedited decision
on the petition.
                         ______________________________




                                         -3-